United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
Providence, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-972
Issued: September 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from an August 24, 2007 merit
decision of the Office of Workers’ Compensation Programs’ denying his traumatic injury claim
and a January 18, 2008 merit decision of an Office hearing representative affirming the denial of
his claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant sustained a back injury while in the performance of duty
on April 28, 2007.
FACTUAL HISTORY
On May 6, 2007 appellant, a 39-year-old deportation officer, filed a traumatic injury
claim alleging that he injured his back on a deportation flight to Jamaica on April 28, 2007. He

stated that, as a result of sitting immobilized for long periods of time, he sustained an
aggravation of a herniated disc and dislocation of his sacrum and hip.
Appellant submitted largely illegible notes for the period April 30 through May 21, 2007
from Dr. Peter J. Schwartz, a chiropractor. He also submitted a patient history dated April 30,
2007 and a Workmen’s Compensation questionnaire in which he stated that he sustained a back
injury on April 28, 2007 after sitting for three to four hours on a plane.
On June 5, 2007 the Office advised appellant that the information submitted was
insufficient to establish his claim and provided him 30 days to submit additional information,
including a detailed account of the alleged injury and a physician’s report, with a diagnosis and a
rationalized opinion as to the cause of the diagnosed condition. On July 10, 2007 the Office
informed appellant that a chiropractor is considered a physician under the Federal Employees’
Compensation Act only to the extent that his reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist. Noting that his chiropractor submitted a report, which did not diagnose subluxation of
the spine, the Office stated that he was not a physician under the Act and that his report had no
probative medical value. The Office advised appellant to submit any x-ray reports, which might
support a diagnosis of subluxation. Alternatively, appellant was advised to submit a medical
report from a physician which contained a diagnosis and a rationalized opinion as to the cause of
his condition.
Appellant submitted notes from Dr. Schwartz for the period April 30 to July 3, 2007.
The notes were illegible.
By decision dated August 24, 2007, the Office denied appellant’s claim. Accepting that
the claimed event occurred as alleged, it found that the medical evidence did not contain a
diagnosis that could be connected to the accepted event and, therefore, was insufficient to
establish that appellant had sustained an injury under the Act on April 28, 2007.
On August 28, 2007 appellant, through his representative, requested a telephonic hearing.
At the November 26, 2007 hearing, appellant’s representative stated that he had not been treated
by any doctor other than his chiropractor, Dr. Schwartz. He also acknowledged that
Dr. Schwartz had not diagnosed a subluxation pursuant to an x-ray. The hearing representative
informed appellant’s representative that the evidence of record was insufficient to establish that
appellant had sustained a diagnosed condition as a result of the April 28, 2007 incident, but noted
that the record would remain open for an additional 30 days for the submission of additional
medical evidence.
In a December 14, 2007 memorandum, appellant provided details regarding his travel
schedule on April 28, 2007. He stated that the first leg of the trip from Boston to Kingston, with
a stop in Miami, took a total of four-and-a-half hours. On the return flight, appellant was forced
to sit in an exit row, where he was immobilized in a sitting position for three hours.
By decision dated January 18, 2008, the hearing representative affirmed the August 24,
2007 decision, finding that the evidence did not establish that a medical condition was diagnosed
in connection with the accepted April 28, 2007 work incident.

2

LEGAL PRECEDENT
The Act provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.1 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents, is
sufficient to establish a causal relationship.7 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.8

1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum,
1 ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith,
54 ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).
5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Id.

8

20 C.F.R. § 10.303(a).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits and that the April 28, 2007 employment incident occurred as alleged.
The issue, therefore, is whether appellant has submitted sufficient medical evidence to establish
that the employment incident caused an injury. The medical evidence presented does not contain
a rationalized medical opinion establishing that the work-related incident caused or aggravated
any particular medical condition or disability. Therefore, appellant has failed to satisfy his
burden of proof.
Evidence submitted by appellant consists of notes and reports from his chiropractor,
Dr. Schwartz. In assessing the probative value of chiropractic evidence, the initial question is
whether the chiropractor is considered a physician under section 8101(2) of the Act.10 A
chiropractor is not considered a physician under the Act unless his reports contain a diagnosis of
a spinal subluxation, as demonstrated by x-ray.11 Dr. Schwartz’ notes and reports do not contain
such a diagnosis. Therefore, the Board finds that he is not a physician, as defined by the Act12
and his reports are of no probative medical value.
Appellant expressed his belief that his back condition resulted from the April 28, 2007
employment incident. However, the Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.13 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors

9

John W. Montoya, 54 ECAB 306 (2003).

10

5 U.S.C. § 8101(2) provides that the term ‘physician’ ... includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist.
11

See Mary A. Ceglia, 55 ECAB 626 (2004).

12

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) of the Act
provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.” See Merton J.
Sills, 39 ECAB 572, 575 (1988).
13

See Joe T. Williams, 44 ECAB 518, 521 (1993).

4

or incidents, is sufficient to establish causal relationship.14 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that his condition was caused by the work-related incident
is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As there is no probative,
rationalized medical evidence addressing how appellant’s claimed back condition was caused or
aggravated by his employment, he has not met his burden of proof to establish that he sustained
an injury in the performance of duty causally related to factors of his federal employment.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on April 28, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 18, 2008 and August 24, 2007 are affirmed.
Issued: September 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

14

Id.

5

